DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This office action is in response to communications filed 11/09/2022.  Claims 1,4-8, 11-15 are pending.

Response to Arguments

Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.  
The applicant argues that Taquet  does not teach the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block, the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block. The applicant argues that Table 4 the syntax elements are  included for ALF information. 
In response to the arguments, the examiner respectfully disagrees.  Taquet discloses the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3).  the alternative filter information includes information on a number of alternative filters for the chroma component of the current block (Pag 1-2, paragraph 0009, 0012, Page 35, paragraph 0403, 0409), absolute value information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409), and sign information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409, 0411).    The applicant points to table 4 with only some of the ALF data, please review the sections provided. Chen is used to teach that truncated binarization includes truncated rice binarization. Please see new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0041779 and hereafter referred to as “Zhang”) in view of Taquet et al (US 2022/0159249 and hereafter referred to as “Taquet”) and Chen et al (US 2021/0368205 and hereafter referred to as “Chen”). 
Regarding Claim 1, Zhang discloses an image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction mode information from a bitstream (Page 7, paragraph 0079-0080, Figure 2B); 
deriving prediction samples for a current block based on the prediction mode information (Page 7-8, paragraph 0082); and 
generating reconstructed samples based on the prediction samples (Page 8, paragraph 0086), wherein: 
the ALF information and information for a chroma component of the current block (Figure 20); and 
modified reconstructed samples for the chroma component of the current block are generated based on the ALF  information and information (Page 8, paragraph 0086-0088, Figure 15, Figure 20).
Zhang is silent on the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block, based on the flag information, the ALF information including alternative filter information for a chroma component, the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block, and the index information of the alternative filter is based on truncated rice binarization.
Taquet discloses the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3), the alternative filter information includes information on a number of alternative filters for the chroma component of the current block (Pag 1-2, paragraph 0009, 0012, Page 35, paragraph 0403, 0409), absolute value information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409), and sign information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409, 0411), wherein modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information (Page 37, paragraph 0473-0484);, the index information of the alternative filter is based on truncated binarization (Page 1, paragraph 0012).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet.
Taquet discloses truncated binarization but the combination is silent on that the truncated binarization is truncated rice binarization. 
 Chen discloses the truncated binarization is truncated rice binarization (Paragraph 0095-0102, see also Table 5).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Chen in order to minimize or avoid degradation to video quality (Page 1, paragraph 0005) as disclosed by Chen.
Regarding Claim 8, Zhang discloses a video encoding method performed by an encoding apparatus, the method including: 
determining a prediction mode of a current block, and deriving prediction samples based on the prediction mode (Page 6, paragraph 0066); 
generating reconstructed samples based on the prediction samples (Page 7, paragraph 0077); 
generating adaptive loop filter (ALF) information on the reconstructed samples (Page 7, paragraph 0077-0078); and encoding image information including the ALF information and the prediction mode information (Page 7, paragraph 0077-0078), wherein the ALF information and information for a chroma component of the current block (Page 6, paragraph 0071).  
Zhang is silent on the ALF information including alternative filter information for a chroma component.
Zhang is silent on the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block, based on the flag information, the ALF information including alternative filter information for the chroma component, the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and the index information of the alternative filter is based on truncated rice binarization.
Taquet discloses the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3), the alternative filter information includes information on a number of alternative filters for the chroma component of the current block (Pag 1-2, paragraph 0009, 0012, Page 35, paragraph 0403, 0409), absolute value information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409), and sign information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409, 0411), wherein modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information (Page 37, paragraph 0473-0484);, the index information of the alternative filter is based on truncated binarization (Page 1, paragraph 0012). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet.
Taquet discloses truncated binarization but the combination is silent on that the truncated binarization is truncated rice binarization.  
Chen discloses the truncated binarization is truncated rice binarization (Paragraph 0095-0102, see also Table 5).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Chen in order to minimize or avoid degradation to video quality (Page 1, paragraph 0005) as disclosed by Chen.
Regarding Claim 4 and 11, Zhang, Taquet and Chen disclose all the limitations of Claim 3 and 10 respectively.  Chen discloses wherein a maximum value (cMax) of the index information of the alternative filter is equal to a value that is one less than the number of alternative filters for the chroma component of the current block, and the truncated 3Application No.: TBADocket No.: 8736.02616.US20 rice binarization is performed based on a rice parameter (cRiceParam) value of 0 (paragraph 0095, Table 5).  Same motivation as above.
Regarding Claim  7 and 14, Zhang, Taquet and Chen disclose all the limitations of Claim 1 and 8 respectively.  Taquet discloses wherein the image information includes information on ALF clipping, and the information on ALF clipping includes a flag indicating whether clipping is applied to the chroma component of the current block and clipping index information indicating a clipping value (Page 1, paragraph 0011, paragraph 0338). See motivation above.  
Regarding Claim 15, Zhang discloses a non-transitory computer-readable storage medium storing a bitstream generated by a method  includes:
determining a prediction mode of a current block (Page 6, paragraph 0066-0071), and deriving prediction samples based on the prediction mode (Page 6, paragraph 0066-0071); 
generating reconstructed samples based on the prediction samples (Page 7, paragraph 0077); 
generating adaptive loop filter (ALF) information on the reconstructed samples (Page 7, paragraph 0077-0078); and encoding image information including the ALF information and the prediction mode information (Page 7, paragraph 0077-0078), wherein the ALF information and information for a chroma component of the current block (Page 6, paragraph 0071).  
Zhang is silent on image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block, based on the ALF information including alternative filter information for a chroma component, the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and the index information of the alternative filter is based on truncated rice binarization.
Taquet discloses the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3), the alternative filter information includes information on a number of alternative filters for the chroma component of the current block (Pag 1-2, paragraph 0009, 0012, Page 35, paragraph 0403, 0409), absolute value information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409), and sign information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409, 0411), wherein modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information (Page 37, paragraph 0473-0484);, the index information of the alternative filter is based on truncated binarization (Page 1, paragraph 0012). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet.
Taquet discloses truncated binarization but the combination is silent on the truncated binarization is truncated rice binarization.  
Chen discloses the truncated binarization is truncated rice binarization (Paragraph 0095-0102, see also Table 5).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Chen in order to minimize or avoid degradation to video quality (Page 1, paragraph 0005) as disclosed by Chen.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Taquet  and Chen as applied to claims 1 and 8 above, and further in view of Taquet et al ( Non-CE5: Complementary results of tests CE5-3 on NonLinear ALF, JVET-N0243. Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG – See IDS filed 01/06/2022 and hereafter referred to as “Taquet2”). 
Regarding Claim 5, Zhang, Taquet and Chen disclose all the limitations of Claim 3.   Taquet discloses index information is entropy decoded (paragraph 0154, 0164, 0167). The combination does not explicitly disclose the limitations.  Taquet2 discloses wherein: bins of a bin string for the index information of the alternative filter are entropy- decoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block  (section 2.3 – index information of the alternative filter based on a CABAC context model for chroma component).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Taquet2 in order to cap the difference between the values during the ALF filtering process (Page 1, first paragraph of section 1) as disclosed by Taquet2.
Regarding Claim 6 and 13, Zhang, Taquet, Chen and Taquet2 disclose all the limitations of Claim 5 and 12 respectively.  Taquet2 discloses wherein the context index increment derived based on the chroma component of the current block being cb is different from the context index increment derived when the chroma component of the current block being cr (section 2.3 – the context index increment for when chroma component of the block is cb is different from context index increment when the chroma component is cr).  Same motivation as above.  
Regarding Claim 12, Zhang, Taquet and Chen disclose all the limitations of Claim 8.  The combination does not explicitly disclose the limitations.  Taquet2 discloses wherein: bins of a bin string for the index information of the alternative filter are entropy- encoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block  (section 2.3 – index information of the alternative filter based on a CABAC context model for chroma component).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Taquet2 in order to cap the difference between the values during the ALF filtering process (Page 1, first paragraph of section 1) as disclosed by Taquet2.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-8, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6--8, 11, 13-15   of U.S. Application 17/570,237 which has been recently allowed in view of Zhang and Taquet.

Regarding Claim 1 and claim 5 of the instant application which corresponds to 
Claim 1 of 17/570,237   (Allowed)
An image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction mode information from a bitstream; 
deriving prediction samples for a current block based on the prediction mode information; and 
generating reconstructed samples based on the prediction samples, wherein:




the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for a chroma component of the current block, 
based on the flag information, 
 the ALF information includes alternative filter information for a chroma component of the current block; 

the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and index information of an alternative filter for the chroma component of the current block, and 
modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information,

the index information of the alternative filter is based on truncated rice binarization.




See claim 5 below
An image decoding method performed by a decoding apparatus, the method comprising:
obtaining image information including adaptive loop filter (ALF) information and residual information from a bitstream; 





generating reconstructed samples for a current block based on the residual information; 
deriving filter coefficients for an ALF based on the ALF information; and 









generating modified reconstructed samples for the current block based on the reconstructed samples and the filter coefficients, wherein
the ALF information includes alternative filter information for a chroma component of the current block, the filter coefficients for the chroma component of the current block are generated based on the alternative filter information,
 
wherein the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block and sign information of coefficients included in the alternative filters for the chroma component of the current block, wherein the image information further includes index information of an alternative filter for the chroma component of the current block, wherein the index information of the alternative filter is based on truncated rice binarization, 
wherein bins of a bin string for the index information of the alternative filter are entropy-encoded based on a context model, wherein the context model for the bins of the bin string related to the index information of the alternative filter is determined based on a context index increment for the bins, and wherein the context index increment is determined based on the chroma component of the current block.
5. (Currently Amended) The method of claim 1, wherein: bins of a bin string for the index information of the alternative filter are entropy- encoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block.





	The instant application’s “prediction mode information, deriving prediction samples for a current block based on the prediction mode information; and generating reconstructed samples based on the prediction samples, the image information includes flag information related to whether a chroma filter is signaled” are additional limitations.  Zhang discloses obtaining image information including adaptive loop filter (ALF) information and prediction mode information from a bitstream (Page 7, paragraph 0079-0080, Figure 2B); deriving prediction samples for a current block based on the prediction mode information (Page 7-8, paragraph 0082); and generating reconstructed samples based on the prediction samples (Page 8, paragraph 0086).  Taquet discloses the image information includes flag information related to whether a chroma filter is signaled (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 17/570,237 to include the missing limitation as taught by Zhang in order to provide further gains of performance  and minimizing distortion (Page 1, paragraph 0003, 0005) as disclosed by Zhang and to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet.

	Claim 4, 6-7, 8 (and 12), 11, 13-15 correspond to the claims 4, 6-8, 11, 13-15 of US 17/570,237 respectively.


Claims 1, 4-8,11-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17/570,247 in view of Zhang. 

Regarding Claim 1 of the instant application which corresponds to 
Claim 1 of 17/570,247
An image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction mode information from a bitstream; 
deriving prediction samples for a current block based on the prediction mode information; and 
generating reconstructed samples based on the prediction samples, wherein:



 the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for the chroma component of the current block
based on the flag information, the ALF information includes alternative filter information for a chroma component of the current block; 
modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information,
the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and 

the index information of the alternative filter is based on truncated rice binarization.

An image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction-related information from a bitstream; 
deriving prediction samples for a current block based on the prediction-related information; 
generating reconstructed samples based on the prediction samples; and 
performing an ALF procedure on the reconstructed samples based on the ALF information, wherein: 
the ALF information includes alternative filter information for a chroma component of the current block;



 an index of an alternative filter applied to the chroma component of the current block is derived based on the alternative filter information; and
 the ALF procedure is performed on the chroma component of the current block based on the index of the alternative filter.

wherein the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,
wherein the alternative filter information includes index information of an alternative filter for the chroma component of the current block, and the index information of the alternative filter is based on truncated rice binarization.  

2. The method of claim 1, wherein the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block.  

3. The method of claim 2, wherein the alternative filter information includes index information of an alternative filter for the chroma component of the current block, and the index information of the alternative filter is based on truncated rice binarization.



	
The instant application’s ”modified reconstructed samples and wherein based on the flag information, the ALF information including alternative filter information for the chroma component” is an additional feature.  Zhang discloses modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information (Page 8, paragraph 0086-0088, Figure 15, Figure 20).  Taquet discloses the image information includes flag information related to whether a chroma filter is signaled (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 17/570,247 to include the missing limitation as taught by Zhang in order to provide further gains of performance  and minimizing distortion (Page 1, paragraph 0003, 0005) as disclosed by Zhang and to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet.
Claims  4-8, 11-14 of the instant application corresponds to claims 1-7, 8 (including 9 and 10), 11-14 of US 17/570,247 respectively.

This is a provisional nonstatutory double patenting rejection.


Claims 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/570,247 in view of Taquet and Chen. 

Regarding Claim 15 of the instant application which corresponds to 
Claim 15 of 17/570,247
A non-transitory computer-readable storage medium storing a bitstream generated by a method, wherein the method includes: 
determining a prediction mode of a current block, and deriving prediction samples based on the prediction mode; 
generating reconstructed samples based on the prediction samples; 
generating adaptive loop filter (ALF) information on the reconstructed samples; and 
encoding image information including the ALF information and the prediction mode information to output the bitstream,
the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for the chroma component of the current block

 based on the flag information, wherein the ALF information includes alternative filter information for a chroma component of the current block,


the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and index information of an alternative filter for the chroma component of the current block, and 
the index information of the alternative filter is based on truncated rice binarization.

A non-transitory computer-readable storage medium storing a bitstream generated by a method, wherein the method includes: 
determining a prediction mode of a current block, and deriving prediction samples based on the prediction mode; 
generating reconstructed samples based on the prediction samples;
performing an adaptive loop filter (ALF) procedure on the reconstructed samples; and 
encoding image information including ALF information and prediction-related information to output the bitstream, wherein: 





the ALF information includes alternative filter information for a chroma component of the current block; and the alternative filter information indicates an index of an alternative filter applied to the chroma component of the current block.



	The instant application’s “the image information includes flag information related to whether a chroma filter is signaled, based on the flag information , the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and index information of an alternative filter for the chroma component of the current block,´ are additional limitations.
.  Taquet discloses the image information includes flag information related to whether a chroma filter is signaled (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3).Taquet discloses the ALF information including alternative filter information for a chroma component ( Page 37, paragraph 0473-0484); wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3)the alternative filter information includes information on a number of alternative filters for the chroma component of the current block (Pag 1-2, paragraph 0009, 0012, Page 35, paragraph 0403, 0409), absolute value information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409), and sign information of coefficients included in the alternative filters for the chroma component of the current block (Page 35, paragraph 0403, 0409, 0411),  and index information of an alternative filter for the chroma component of the current block (Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Paragraph 0353), the index information of the alternative filter is based on truncated binarization (Page 1, paragraph 0012).  Chen discloses the truncated binarization is truncated rice binarization (Paragraph 0095-102).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 17/570,247 to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet and as taught by Chen in order to minimize or avoid degradation to video quality (Page 1, paragraph 0005) as disclosed by Chen.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 9 and 13 of copending Application No. 17/682,723 in view of  Taquet and Chen.

Regarding Claim 1 of the instant application which corresponds to 
Claim 5 (including claim 1) of 17/682,723 (Allowed)
An image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction mode information from a bitstream; 




deriving prediction samples for a current block based on the prediction mode information; and 
generating reconstructed samples based on the prediction samples, wherein:



 the ALF information includes alternative filter information for a chroma component of the current block; 










the image information includes flag information related to whether a chroma filter is signaled and index information of an alternative filter for the chroma component of the current block

 based on the flag information, wherein the ALF information includes alternative filter information for a chroma component of the current block,







the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block,  and modified reconstructed samples for the chroma component of the current block are generated based on the alternative filter information,
the index information of the alternative filter is based on truncated rice binarization.

An image decoding method performed by a decoding apparatus, comprising: 
obtaining image information including prediction-related information and residual information through a bitstream; 
deriving transform coefficients based on the residual information; generating residual samples based on the transform coefficients; 
generating prediction samples based on the prediction-related information; 
generating reconstructed samples based on the prediction samples and the residual samples, the reconstructed samples including reconstructed luma samples and reconstructed chroma samples; 
deriving ALF filter coefficients for an adaptive loop filter (ALF) process of the reconstructed chroma samples; generating filtered reconstructed chroma samples based on the reconstructed chroma samples and the ALF filter coefficients;
 deriving cross-component filter coefficients for cross-component filtering; and generating modified filtered reconstructed chroma samples based on the reconstructed luma samples, the filtered reconstructed chroma samples, and the cross-component filter coefficients, wherein the image information includes information on cross-component filtering, 
wherein the information on the cross-component filtering includes information on a number of the cross-component filters for the cross-component filtering and information on the cross-component filter coefficients, wherein the number of cross-component filters for the cross-component filtering is derived based on the information on the number of the cross-component filters for the cross-component filtering, wherein the information on the cross-component filter coefficients is derived based on the number of cross-component filters for the cross-component filtering, and wherein the cross-component filter coefficients for the cross-component filtering are derived based on the information on the cross- component filter coefficients.


See claim 5 below

3. The image decoding method of claim 1, wherein the image information includes slice header information, and the slice header information includes a first flag related to whether the CCALF is enabled for a Cb color component of the filtered reconstructed chroma samples, and a second flag related to whether the CCALF is enabled for a Cr color component of the filtered reconstructed chroma samples.  
4. The image decoding method of claim 3, wherein the image information includes adaptation parameter sets (APSs), based on a determination that a value of the first flag is 1, the slice header information includes ID information of a first APS including first ALF data used for the derivation of the cross-component filter coefficients for the Cb color component, and based on a determination that a value of the second flag is 1, the slice header information includes ID information of a second APS including second ALF data used for the derivation of the cross-component filter coefficients for the Cr color component.  
5. The image decoding method of claim 4, wherein the first ALF data includes a Cb filter signal flag related to whether the cross-component filters for the Cb color component are signaled, based on the Cb filter signal flag, the first ALF data includes information related to the number of cross-component filters for the Cb color component, based on the information related to the number of cross-component filters for the Cb color component, the first ALF data includes information on absolute values of the cross- component filter coefficients for the Cb color component and information on signs of the cross- component filter coefficients for the Cb color component, and based on the information on the absolute values of the cross-component filter coefficients for the Cb color component and the information on the signs of the cross-component filter coefficients for the Cb color component, the cross-component filter coefficients for the Cb color component are derived.



The instant application’s “based on the flag information , the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, index information of an alternative filter for the chroma component of the current block, and the index information of the alternative filter is based on truncated rice binarization” are additional limitations.
Taquet discloses the image information includes flag information related to whether a chroma filter is signaled (Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, 0358-0360, Table 3, Figure 9, Figure 6, paragraph 0246, Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Page 1, paragraph 0007, 0012,), wherein based on the flag information, the ALF information including alternative filter information for the chroma component (Page 37, paragraph 0473-0484, Page 28-31, paragraph 0328, 0330-0331, 0336-0338, 0353, Table 3), prediction mode information (Figure 11), the alternative filter information including index information of an alternative filter for the chroma component of the current block (Page 1, paragraph 0007, 0012, Page 35, paragraph 0403, 0409, 0411, Paragraph 0353), the index information of the alternative filter is based on truncated binarization (Page 1, paragraph 0012  Chen discloses the truncated binarization is truncated rice binarization (Paragraph 0095-102).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify US 17/682,723 to include the missing limitation as taught by Taquet in order to increase coding efficiency and reduce undesirable artifacts (Page 1, paragraph 0002) as disclosed by Taquet and as taught by Chen in order to minimize or avoid degradation to video quality (Page 1, paragraph 0005) as disclosed by Chen.
	Claim 8 corresponds to claim 9 and 13 of US 17/682,723.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 16, 2022